Exhibit 10.1
VECTOR GROUP LTD.
SUPPLEMENTAL RETIREMENT PLAN
(as amended and restated April 24, 2008)
     WHEREAS, VECTOR GROUP LTD., a Delaware corporation (the “Company”), adopted
the Vector Group Ltd. Supplemental Retirement Plan as of January 1, 2002, as
amended by Amendment No. 1 thereto entered into on January 21, 2003, as amended
and restated March 3, 2004, and as further amended and restated January 27,
2006, for the purpose of providing certain select management employees of the
Company and its affiliates unfunded deferred compensation benefits payable upon
retirement, death or other termination of employment;
     WHEREAS, the Board has the right under Section 8.2 of the Plan to amend the
Plan; and
     WHEREAS, the Board desires to make certain additional amendments to the
Plan, to cause the Plan to meet the applicable requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and to amend and restate the Plan
in its entirety.
     NOW, THEREFORE, the Plan is amended and restated, as of January 1, 2008, to
read as follows:
SECTION 1
DEFINITIONS
     Except as otherwise provided herein, the following terms shall be defined
in accordance with this Section 1:

 



--------------------------------------------------------------------------------



 



          1.1 “Accrued Benefit” shall mean that amount of projected annual
retirement benefit set forth on Exhibit A hereto that a Participant who fulfills
the terms and conditions of the Plan would receive at his Normal Retirement
Date.
          1.2 “Actuarial Equivalent” shall mean a form of benefit differing in
time, period or manner of payout from the normal form of Retirement Benefit
provided under the Plan but having the same value when computed using
post-retirement mortality table 1983 Group Annuity (50% male/50% female) and
pre- and post-retirement interest rates of 7.5%.
          1.3 “Adopting Employer” means (a) any business entity in which the
Company owns a majority interest upon the Effective Date or (b) any other
business entity, which, following the Effective Date, is authorized by the Board
to adopt the Plan.
          1.4 “Anniversary Date” shall mean the Effective Date and each
anniversary thereof while the Plan remains in effect.
          1.5 “Board” shall mean the Board of Directors of the Company.
          1.6 “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the regulations, rulings and other guidance published thereunder by the
Internal Revenue Service.
          1.7 “Committee” shall mean the person, persons or entity designated by
the Company to administer the Plan on behalf of the Company and the Adopting
Employers. Unless otherwise designated by the Board, the Compensation Committee
of the Board shall serve as the Committee to administer the Plan.

-2-



--------------------------------------------------------------------------------



 



          1.8 “Company” shall mean Vector Group Ltd., a Delaware corporation.
          1.9 “Disability” shall mean the date a Participant becomes “disabled”
within the meaning of Section 409A(a)(2) of the Code; provided, however, that a
Participant shall be deemed to be disabled if the Participant is determined to
be totally disabled by the Social Security Administration.
          1.10 “Disability Retirement Date” shall mean a date selected by the
Committee as soon as practicable following a determination by the Committee that
a Participant has incurred a Disability.
          1.11 “Effective Date” shall mean the date set forth in Section 8.1 of
the Plan.
          1.12 “Employer” shall mean the Company and any Adopting Employer for
which a Participant renders service.
          1.13 “Employer Contribution” shall mean the contribution by an
Employer to the Fund for each Plan Year described in Section 3.1 hereof.
          1.14 “Fiscal Year” shall mean the fiscal year of the Company.
          1.15 “Fund” shall mean the fund established under the Trust Fund
Agreement.

-3-



--------------------------------------------------------------------------------



 



          1.16 “Normal Retirement Date” shall mean the January 1 following the
Participant’s attainment of the later of age 60 during active Service or the
completion of 8 Years of Participation with the Company or an Adopting Employer
following the Effective Date, provided, however, that Mr. Lorber’s Normal
Retirement Date for purposes of the supplemental benefit shown on Exhibit A
shall be January 1, 2013.
          1.17 “Participant” shall mean any key employee of an Employer who from
time to time may be designated on Exhibit A hereto as a participant in the Plan
by the Board and who is an active participant in the Plan.
          1.18 “Participant Payment Date” shall mean the date on which a
Participant’s Retirement Benefit shall be paid to the Participant. Such date
shall be: (a) the Disability Retirement Date of a Participant who has incurred a
Disability, (b) that date which falls 30 days following the later to occur of
(i) the Normal Retirement Date of a Participant and (ii) the Participant’s
actual termination of Service with the Company or an Adopting Employer, (c) that
date selected by the Committee as soon as practicable following the death of a
Participant, if the Participant’s death takes place prior to any date described
in clauses (a), (b) or (d) of this Section 1.18, or (d) that date that falls
30 days following the termination of the Service of a Participant without cause
(as defined in Section 4.4 hereof), but only to the extent that any such
termination of Service constitutes a “separation from service” described in
Section 409A(a)(2) of the Code.
          1.19 “Participation Ratio” shall mean that percentage equal to a
fraction, the numerator of which consists of that number of full Years of
Participation of the Participant in the Plan that were completed by the
Participant prior to the Participant’s termination of Service or incurrence of a
Disability and the denominator of which consists of that total number of Years
of Participation that would have been required on the part of the Participant
for the Participant to attain the Participant’s Normal Retirement Date.

-4-



--------------------------------------------------------------------------------



 



          1.20 “Plan” shall mean the Vector Group Ltd. Supplemental Retirement
Plan, as set forth herein and as the same may be amended from time to time
hereafter.
          1.21 “Retirement Benefit” shall mean the benefit payable to a
Participant in accordance with Section 4.
          1.22 “Service” shall mean the period of full time continuous
employment of the Participant by the Company or an Adopting Employer, following
the Effective Date.
          1.23 “Specified Employee” shall mean each Participant who is
considered to be a “specified employee” under Section 409A(a)(2) of the Code,
and the determination of Specified Employee status shall be made as of
December 31st of each year.
          1.24 “Trust Fund Agreement” shall mean the Vector Group Ltd.
Supplemental Retirement Plan Trust, the purpose of which agreement is to hold
the Fund.
          1.25 “Trustee” shall mean the trustee serving in such capacity under
the Trust Fund Agreement.
          1.26 “Year of Participation” shall mean a Year of Service in which the
Participant participated in the Plan. A Participant shall be deemed to have
commenced participation in the Plan on the participation date set forth on
Exhibit A hereto.

-5-



--------------------------------------------------------------------------------



 



          1.27 “Year of Service” shall mean a 12 consecutive month period, in
each month of which a Participant is entitled to compensation by reason of
Service.
SECTION 2
DESIGNATION OF PARTICIPANTS
AND ELIGIBILITY FOR BENEFITS
          2.1 Designation of Participants. The Participants shall be those key
employees of the Company or an Adopting Employer that the Board designates to
participate in the Plan.
          2.2 Eligibility for Benefits. Except as otherwise provided herein,
benefits under the Plan shall be payable in respect of a Participant at the
Participant Payment Date applicable to the Participant and only by reason of the
circumstances provided in Sections 4.1 through 4.4 hereof.
SECTION 3
CONTRIBUTION
          3.1 Amount of Employer Contribution. For the Fiscal Year ending with
the Effective Date or within which falls the Effective Date and thereafter for
each Fiscal Year (or portion thereof) that the Plan remains in effect, an
Employer may, in the discretion of the Board, make an Employer Contribution to
the Fund in that amount that the Employer shall determine to be necessary or
appropriate to provide the benefits under the Plan.

-6-



--------------------------------------------------------------------------------



 



SECTION 4
CIRCUMSTANCES OF PAYMENT; EXCLUSIVITY
          4.1 Attainment of Normal Retirement Date. Upon the attainment of a
Participant of the Participant’s Normal Retirement Date, the Participant shall
be vested in the Participant’s Accrued Benefit, which shall be paid in the
manner set forth in Section 5 hereof to the Participant at the Participant
Payment Date of such Participant, as provided in Section 1.18(b) hereof.
          4.2 Disability. A Participant in the Service of an Employer who incurs
a Disability prior to the attainment of the Participant’s Normal Retirement Date
shall be vested at the Participant’s Disability Retirement Date in that amount
equal to: (i) the Actuarial Equivalent of the Participant’s Accrued Benefit,
multiplied by (ii) the Participant’s Participation Ratio, which amount shall be
paid in the manner set forth in Section 5 hereof to the Participant at the
Participant Payment Date of such Participant, as provided in Section 1.18(a)
hereof.
          4.3 Death. In the event a Participant in the Service of an Employer
dies prior to incurring a Disability or attaining his Normal Retirement Date,
such Participant’s beneficiary shall be vested in the Actuarial Equivalent of
the Participant’s Accrued Benefit, which shall be paid in the manner set forth
in Section 5 hereof at the Participant Payment Date provided in Section 1.18(c)
hereof.
          4.4 Termination of Service. In the event of the termination of the
Service of a Participant hereunder by an Employer without “cause” (as defined
herein), such Participant shall be vested upon the effective date of such
termination of Service in

-7-



--------------------------------------------------------------------------------



 



that amount equal to: (i) the Actuarial Equivalent of the Participant’s Accrued
Benefit, multiplied by (ii) the Participant’s Participation Ratio, which amount
shall be paid in the manner set forth in Section 5 hereof at the Participant
Payment Date provided in Section 1.18(d) hereof. For purposes of this
Section 4.4, the term “cause” shall mean solely an act of fraud or dishonesty by
the Participant which constitutes a violation of the penal law of the State of
New York and which results in gain or personal enrichment of the Participant at
the expense of an Employer or any entity affiliated therewith.
          4.5 Exclusivity. A Participant whose Service is terminated upon the
Participant’s own initiative or for any reason other than as set forth in the
foregoing provisions of this Section 4 shall be entitled to no benefits
whatsoever under the Plan.
SECTION 5
METHOD AND RECIPIENTS OF PAYMENTS;
PLAN ADMINISTRATION
          5.1 Normal Payment Method and Recipients of Payments. Except as
provided in Section 5.2 hereof, the form of distribution payable to a
Participant pursuant to this Section 5.1 shall be a lump sum payment on the
Participant Payment Date of the Participant which shall be the Actuarial
Equivalent of the Participant’s Accrued Benefit on such date. In the event of
the death of a Participant prior to the applicable Participant Payment Date of
the Participant, the amount of the death benefit payable in accordance with
Section 4.3 hereof shall be paid in a lump sum to the Participant’s beneficiary
or beneficiaries theretofore designated by the Participant by filing with the
Participant’s Employer or the Committee a notice in writing in such form as the
Committee may prescribe, and in the absence of such designation, shall be paid
to the executors or

-8-



--------------------------------------------------------------------------------



 



administrators of the estate of the Participant. The beneficiaries named as
aforesaid may be changed at any time by the Participant by amending and
forwarding to the Participant’s Employer or the Committee a further written
designation. Any payment required under this Section 5.1 shall in all events be
made no later than the later of (i) the end of the calendar year in which the
event giving rise to the distribution occurs and (ii) the 15th day of the third
calendar month following the occurrence of the event giving rise to the
distribution.
          5.2 Distributions to Specified Employees. Notwithstanding the other
provisions of the Plan, any payment required to be made under the Plan upon the
termination of Service of a Participant who is a Specified Employee shall be
made promptly after the sixth month anniversary of the Participant’s date of
termination of Service to the extent necessary to avoid the imposition upon the
Participant of any additional tax imposed under Section 409A of the Code. All
payments due and owing for the six month period shall be paid on the first day
following the six month anniversary of the Participant’s date of termination,
with interest at the prime lending rate as published in The Wall Street Journal
and in effect as of the date the payment should otherwise have been provided.
          5.3 Distribution Limitations. The Committee may, but shall not be
required to, defer any distribution to any Participant to the first date on
which it determines in it sole and absolute discretion that such distribution
would not be subject to the limits on deductions contained in Section 162(m) of
the Code; provided that the date selected by the Committee shall not be earlier
than the earliest date on which such distribution could be made to the
Participant without causing the Participant to be subject to any additional tax
imposed under Section 409A of the Code.

-9-



--------------------------------------------------------------------------------



 



          5.4 Determination of Payment. If a Participant’s applicable
Participant Payment Date occurs following the Participant’s Normal Retirement
Date, as provided in Section 1.18(b) hereof, the Participant shall be entitled
upon his actual Participant Payment Date to the Actuarial Equivalent on such
date of the Participant’s Accrued Benefit on the Participant’s Normal Retirement
Date.
          5.5 Plan Administration. The general administration of the Plan shall
be the responsibility of the Committee, which is hereby authorized, in its
discretion, to delegate said responsibilities to an administrator or
administrative committee.
SECTION 6
SOURCE OF BENEFITS;
NO GUARANTEE OF EMPLOYMENT;
NO FUNDING; CONSTRUCTIVE RECEIPT
          6.1 Source of Benefits. Benefits payable under the Plan shall be
payable either from the general assets of the Company or an Adopting Employer
or, in the discretion of the Board, from the Fund. No one of the Trustees,
directors, officers, agents or shareholders of the Company or an Adopting
Employer, or of the Committee or of any administrator or administrative
committee to which any function is delegated pursuant to Section 5.5 hereof,
assumes any personal liability for obligations incurred on behalf of the Company
or an Adopting Employer or under the Trust Agreement. No Participant’s or
beneficiary’s interest in a Participant’s benefits under the Plan shall be
greater than that of an unsecured creditor of the Company or an Adopting
Employer, as appropriate.

-10-



--------------------------------------------------------------------------------



 



          6.2 No Guarantee of Employment. Nothing contained herein shall be
construed as a contract of employment or deemed to give any Participant the
right to be retained in the employ of any Employer.
          6.3 Unfunded Plan. In adopting the Plan and entering into the Trust
Fund Agreement, it is the intention of the Company and the Adopting Employers
that any benefits to be provided under the Plan shall be deemed unfunded for tax
and pension law purposes and that any assets acquired by or held within the
Trust shall not be deemed to constitute funding for the benefit of the
Participant, or the Participant’s beneficiary or estate. Consequently, at all
times while the Plan is in effect, the Accrued Benefit of a Participant shall be
understood to reflect only a means for the measurement and determination of the
amounts to be paid to the Participant pursuant to the terms of the Plan, and a
Participant’s Accrued Benefit shall not constitute or be treated as a trust fund
of any kind, nor shall any assets held under the Trust be deemed to represent
security for the performance of any obligation of the Company or an Adopting
Employer hereunder but shall at all times be, and remain, their general,
unpledged and unrestricted assets.
SECTION 7
NONASSIGNABILITY
          7.1 No benefit payable hereunder may be assigned, pledged, mortgaged
or hypothecated and, except to the extent required by applicable law, no such
benefit shall be subject to legal process or attachment for the payment of any
claims of a creditor of a Participant or the beneficiary of such Participant.

-11-



--------------------------------------------------------------------------------



 



SECTION 8
EFFECTIVE DATE; AMENDMENT AND TERMINATION
          8.1 Effective Date. This Plan shall be effective as of January 1, 2002
and shall remain in effect through its termination, subject to the provisions of
Section 8.2 hereof.
          8.2 Amendment and Termination. The Board may at any time, or from time
to time, amend this Plan in any respect on a prospective basis or terminate this
Plan without restriction and without the consent of any Participant or
beneficiary, provided that any such amendment or termination shall not impair
the right of any Participant or any beneficiary to be paid benefits earned and
vested hereunder prior to such amendment or termination. In the event of the
termination of the Plan, each Participant shall be deemed to have attained the
Participant’s Normal Retirement Date as of the date of such termination, and the
Participant’s Accrued Benefit shall be paid to the Participant in accordance
with the terms of Sections 4 and 5 hereof.
          8.3 Plan Sponsor. The Company shall be the sponsor and named fiduciary
of the Plan, which the Company and Adopting Employers have adopted for the
benefit of certain designated highly compensated and key management personnel.
SECTION 9
CLAIMS PROCEDURES
          9.1 Initial Claim. If the Participant or the Participant’s beneficiary
(hereinafter referred to as a “Claimant”) is denied all or any portion of an
expected benefit under this Plan for any reason, the Claimant may file a claim
with the Committee. The Committee shall notify the Claimant within 60 days of
its allowance or denial of the claim,

-12-



--------------------------------------------------------------------------------



 



unless the Claimant receives written notice from the Committee prior to the end
of the 60-day period stating that special circumstances require an extension of
the time for decision for an additional period not to exceed an additional
60 days. The notice of the Committee’s decision shall be in writing, sent by
mail to the Claimant’s last known address, and, if a denial of the claim, must
contain the following information:
               (a) the specific reasons for denial;
               (b) specific reference to pertinent provisions of the Plan on
which the denial is based; and
               (c) if applicable, a description of any additional information or
material necessary to perfect the claim, an explanation of why such information
or material is necessary, and an explanation of the claims review procedure.
          9.2 Review. A Claimant may request a review by the Committee of any
denial of the Claimant’s claim by submitting in writing such a request within
60 days of the mailing of notice of the denial. The Claimant or the Claimant’s
representative shall be entitled to review all pertinent documents, and to
submit issues and comments in writing. Absent a request for review within such
60-day period, the claim shall be deemed to be conclusively denied.
SECTION 10
MISCELLANEOUS
          10.1 Payment to Representatives. If an individual entitled to receive
any benefits hereunder is determined by the Committee or is otherwise adjudged
to be legally incompetent, they shall be paid to such individual’s duly
appointed and acting guardian, if any, and if no such guardian is appointed and
acting, to such persons as the Committee may designate for the benefit of such
individual. Such payment shall, to the extent made, be deemed a complete
discharge for such payments under the Plan.

-13-



--------------------------------------------------------------------------------



 



          10.2 Timing of Payments. If the Committee is unable to make the
determinations required under the Plan in sufficient time for payments to be
made when due, the Committee shall make such payments upon the completion of
such determinations with interest at a reasonable rate from such due date and
may, at its option, make provisional payments, subject to adjustment, pending
the completion of such determinations, all in a manner which would not cause the
Participant to be subject to any additional tax under Section 409A of the Code.
          10.3 Withholding, etc. The Employer shall deduct from each payment
under the Plan any Federal, state or local withholding or other taxes or charges
which an Employer would be required to deduct under applicable law, and any
amount so deducted shall be treated as a payment hereunder to the Participant or
the Participant’s beneficiaries.
          10.4 Governing Law. The provisions of this Plan shall be construed
according to the laws of the United States and the State of New York, excluding
the provisions of any such laws that would require the application of the laws
of another jurisdiction.
          10.5 Gender and Number. The masculine pronoun wherever used shall
include the feminine. Wherever any words are used herein in the singular, they
shall be construed as though they were also used in the plural in all cases
where they shall so apply.

-14-



--------------------------------------------------------------------------------



 



          10.6 Binding Effect. This Agreement shall be binding upon the Company
and the Adopting Employers and their successors or assigns.
          10.7 Captions. The captions at the head of an article, section or a
paragraph of the Plan are designed for convenience of reference only and are not
to be resorted to for the purposes of interpreting any provision of the Plan,
and in the case of any conflict with the text of the Plan, the text of the Plan
shall control.
          10.8 Severability. The invalidity of any portion of the Plan shall not
invalidate the remainder thereof, which shall continue in full force and effect.
          10.9 Communications. Any election, application, claim, notice, or
other communication required or permitted to be made by a Participant pursuant
to the Plan shall be made in writing and in such form as the Committee shall
prescribe. Such communication or notice shall be effective upon receipt, if sent
by first class mail, postage prepaid, and addressed to the Committee, c/o the
Company’s offices at 100 S.E. Second Street, 32nd Floor, Miami, Florida 33131.
          10.10 Interpretation and Administration. Notwithstanding any
provisions of the Plan to the contrary, the provisions of the Plan shall be
interpreted and administered and the reserved powers of the Company shall be
exercised, including on a retroactive basis to the extent necessary, in
accordance with the requirements of Section 409A of the Code (or disregarded to
the extent that a provision cannot be so administered, interpreted or
exercised), so that no Plan Participant will be subject to any additional tax
under Section 409A of the Code.

-15-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this amended and restated
Agreement to be executed in its name by its duly authorized officer on April 24,
2008, to be effective as set forth above.

            VECTOR GROUP LTD.
      /s/ Richard J. Lampen       By: Authorized Signatory         

-16-



--------------------------------------------------------------------------------



 



EXHIBIT A

                  Projected Annual         Single Life Annuity     Participant  
Retirement Benefit   Participation Date              
Bennett S. LeBow
  $ 2,524,163     1/1/02
 
           
Howard M. Lorber
  $ 1,051,875     1/1/02
 
           
Howard M. Lorber
(supplemental benefit)
  $ 735,682     1/1/10
 
           
Ronald J. Bernstein
  $ 438,750     1/1/02
 
           
Gregory Sulin
  $ 148,500     1/1/02
 
           
Richard J. Lampen
  $ 250,000     1/1/04
 
           
Marc N. Bell
  $ 200,000     1/1/04
 
           
J. Bryant Kirkland III
  $ 202,500     1/1/04
 
           
Dr. Anthony Albino
  $ 175,000     1/1/04

-17-